Citation Nr: 0608130	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  97-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability for the period prior to January 1, 
2002, and for a compensable rating beginning on that date, to 
include restoration of the 10 percent rating.

Entitlement to a rating in excess of 10 percent for low back 
disability for the period prior to September 26, 2003, and 
for a rating in excess of 20 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

The Board notes that the veteran was scheduled for a Travel 
Board hearing in May 2005.  The record reflects that he was 
properly notified of the hearing but failed to appear without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

The issue of entitlement to an increased rating for hearing 
loss disability is decided herein while the other matter on 
appeal is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  For the period prior to January 1, 2002, the veteran's 
bilateral hearing loss disability was manifested by no more 
than level II hearing loss in the right ear and no more than 
level II hearing loss in the left ear.

2.  Sustained improvement in the veteran's bilateral hearing 
loss disability was shown as of January 2002.  

3.  From January 2002 to the present, the veteran's bilateral 
hearing loss disability was manifested by no more than level 
II hearing impairment in the right ear and level II hearing 
impairment in the left ear.

4.  The veteran failed to appear without good cause for a 
scheduled VA audiology examination necessary to substantiate 
his claim for an increased rating for bilateral hearing loss 
disability for the period beginning January 1, 2002.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss disability is 
properly evaluated as 10 percent disabling prior to January 
1, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.85, Diagnostic Code 6100 (2005).

2.  The evaluation of bilateral hearing loss disability was 
properly reduced to noncompensable, effective January 1, 
2002, and has been no more than noncompensably disabling 
since that time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.7, 4.85, 4.87, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case 
and supplements thereto, the veterans has been informed of 
the requirements for the benefit sought on appeal, the 
evidence necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  He 
was given ample opportunity to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  However, he failed to appear at the most 
recently scheduled VA audiology exam.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in February 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.




Analysis

The RO issued a rating decision in August 1986 that assigned 
a noncompensable rating for bilateral hearing loss 
disability, effective June 21, 1985.  

The veteran underwent a VA audiological evaluation in March 
1988.  Pure tone air conduction thresholds, in decibels, were 
as follows:



1000
2000
3000
4000
Average
Right 
Ear

15
5
55
50
31
Left 
Ear

0
5
50
40
24

Maryland CNC tests revealed speech recognition ability of 76 
percent in the right ear and 52 percent in the left ear.

The foregoing results are indicative of level III impairment 
in the right ear and level VI impairment in the left ear, 
which is considered 10 percent disabling under the schedular 
criteria.  In an August 1988 rating decision, the evaluation 
for the veteran's bilateral hearing loss disability was 
increased to 10 percent, effective December 18, 1987.

The current claim for an increased evaluation was received in 
October 1996.

A January 1997 VA audiology exam report notes the veteran's 
complaints of difficulty hearing in groups, via the 
telephone, and in the presence of noise.  Pure tone air 
conduction thresholds, in decibels, were as follows:



1000
2000
3000
4000
Average
Right 
Ear

15
20
50
50
34
Left 
Ear

15
15
60
50
35

Maryland CNC tests revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.

These results are indicative of level I impairment in both 
ears, a level of impairment that is considered noncompensably 
disabling under the schedular criteria.

In the May 1997 rating decision on appeal, the RO noted that 
the results of the January 1997 examination were indicative 
of hearing impairment at the noncompensable level, but the RO 
continued the assigned 10 percent evaluation because 
sustained improvement had not been demonstrated.

A December 1997 VA audiology exam notes the veteran's 
complaint that his greatest difficulty is in hearing 
conversational speech.  Pure tone air conduction thresholds, 
in decibels, were as follows:



1000
2000
3000
4000
Average
Right 
Ear

15
20
60
60
39
Left 
Ear

15
20
65
60
40

Maryland CNC tests revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

These results are indicative of level II impairment in both 
ears, which is considered noncompensably disabling under the 
schedular criteria.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 2000.  

The veteran failed to appear without good cause for an August 
2000 VA audiological examination.

In a February 2001 decision, the RO proposed to reduce the 
evaluation for the veteran's bilateral hearing loss 
disability to a noncompensable level.  The veteran was sent a 
letter informing him of this proposal, that he would be 
afforded 60 days to submit evidence showing why the rating 
should not be reduced, and that he would be afforded an RO 
hearing if desired.  The veteran did not respond to the RO's 
letter, submit additional evidence, or request another RO 
hearing.  

In October 2001, the RO reduced the rating for the disability 
to noncompensable, effective January 1, 2002.  The sustained 
improvement necessary to support the reduction was 
established by the results of the VA examinations in January 
and December 1997.  In addition, the record reflects that the 
RO complied with the due process requirements for reducing 
the rating.

The veteran failed to appear without good cause for a 
November 2003 VA audiological examination.  Thus, there is no 
appropriate basis for concluding that the disability is other 
than noncompensably disabling. 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability for the period prior to January 1, 
2002, and for a compensable rating beginning on that date, to 
include restoration of the 10 percent rating, is denied.


REMAND

The veteran contends that he is entitled to an increased 
rating for his low back disability.  In this regard, the 
Board notes that the January 1997, December 1997, and 
September 2003 VA examination reports do not contain a 
diagnosis of degenerative disc disease, nor do they note any 
neurological examination.  However, they mention both that 
the veteran experienced back pain which radiated down his 
right leg and that he had intermittent bilateral lower 
extremity numbness.  There is no medical opinion regarding 
the etiology of these symptoms.  Furthermore, none of the VA 
examinations of record are adequate for rating purposes 
because they do not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the Board is of 
the opinion that a new VA examination is warranted in order 
to determine the etiology of any neurological impairment or 
degenerative disc disease of the veteran's spine and the 
nature and extent of all impairment due to the service-
connected disability.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should ensure that 
the veteran is provided all notice 
required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), to include notice 
that he should submit any pertinent 
evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the etiology of the veteran's low back 
disability, to include any currently 
present degenerative disc disease or 
neurological impairment of the spine.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folders, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

If the veteran is found to have 
degenerative disc disease of the spine, 
the examiner should provide an opinion, 
based upon the review of the claims 
folders and the examination results, as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected low back disability. 

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If ankylosis is present, the examiner 
should identify the angle of ankylosis, 
provide an opinion as to whether it is at 
a favorable or unfavorable angle, and 
indicate whether it results in difficulty 
walking because of a limited line of 
vision, restricted opening of the mouth 
and chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


